Citation Nr: 0501441	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  99-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a genitourinary 
condition, claimed as prostatitis, epididymitis, and/or 
vesiculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1988 to March 
1997.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

This matter was previously before the Board in November 2003.  
At that time, the Board granted the veteran's claim for 
service connection for a bilateral knee disorder and remanded 
his claims for service connection for the aforementioned 
genitourinary condition (then phrased as a prostate 
condition), as well as for gastroesophageal reflux disease 
(GERD), to the RO via Appeals Management Center (AMC) in 
Washington, D.C., for additional action.  In a July 2004 
rating decision, the AMC implemented the Board's grant of 
service connection for a bilateral knee disorder, and also 
granted the veteran's claim for service connection for GERD.  
This decision constitutes a complete grant of the benefits 
sought on appeal with respect to these two claims, and the 
veteran received appropriate notice of the same.  In a 
companion July 2004 supplemental statement of the case, the 
AMC continued the previous denial of the claim for service 
connection for a genitourinary condition, and that issue is 
now back before the Board for review.

The Board observes that in a December 2004 filing, the 
veteran's representative asserted that the claim with respect 
to GERD remains on appeal at this time, because the veteran 
has not expressed his satisfaction with the noncompensable (0 
percent) rating initially assigned to this disability in the 
July 2004 rating decision.  The Board advises the veteran and 
his representative that, in order to institute VA review of 
this initial noncompensable rating for GERD, an appropriate 
notice of disagreement must be of record.  See 38 C.F.R. 
§ 20.201 (2003).  A review of the current record indicates 
that this is not the case.  However, to the extent that the 
statements made by the veteran's representative in his 
December 2004 filing may constitute a new claim for 
entitlement to an increased disability evaluation for GERD 
(or for a higher initial evaluation) on the veteran's behalf, 
the Board refers the matter back to the RO for all necessary 
action.  38 C.F.R. § 20.200 (2003).
    
The claim for entitlement to service connection for a 
genitourinary disorder is again REMANDED to the RO via the 
AMC.  VA will notify the veteran if further action is 
required on his part.


REMAND

In November 2003, the Board remanded the claim for 
entitlement to service connection for a genitourinary 
disorder for additional action consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
Thereafter, the AMC issued a notice letter to the veteran in 
March 2004, that advised him of VA's duties and obligations 
under the VCAA with respect to his claim.  The March 2004 
letter also advised the veteran that if he desired VA's 
assistance in obtaining any additional and outstanding 
treatment records with respect to his claimed condition, then 
he should complete and return an enclosed VA Form 21-4142 
(Authorization and Consent to Release Information to VA) to 
the RO via the AMC.  In mid-July 2004, the veteran returned 
his completed form, indicating that he has received treatment 
for his claimed condition at Mecosta Health Services, from 
1997 to the present.  The AMC, however, then returned the 
veteran's appeal to the Board in November 2004, without 
undertaking any efforts to obtain these records in accordance 
with the veteran's request, the requirements of the VCAA, and 
the Board's November 2003 remand.  Accordingly, the failure 
to attempt to obtain these records is, unfortunately, a 
violation that necessitates another remand to the RO via the 
AMC, so that all previously requested development may be 
completed prior to the Board's appellate review of this 
claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Because the current status of this claim requires a remand 
for further action, the Board notes that additional action 
should be taken at this time in support of the veteran's 
appeal.  In his July 2004 filings, the veteran indicated that 
Dr. B. (at the VA Medical Center (VAMC) in Grand Rapids, 
Michigan, has treated him for his claimed condition.  The 
current records contains the veteran's VA outpatient 
treatment records from this facility as dated from 
approximately November 1997 to August 1998, but does not 
contain any more recent records of treatment.  Such records 
should now be associated with the claims file, if possible.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, an initial review of this matter demonstrates that 
during the veteran's nine years of active service, and 
especially throughout the years of 1990 to 1996, he was seen, 
evaluated, and treated on multiple occasions for varyingly 
assessed chronic prostatitis, epididymitis, and/or 
vesiculitis.  He complained of a history of prostatitis at 
the time of his discharge examination in December 1996, but 
the service physician concluded at that time that the 
condition was resolved.  The veteran was then released from 
active duty in March 1997.  Within a year of his departure, 
however, he was seen at the Grand Rapids VAMC in November 
1997 with complaints of groin pain, and after clinical 
evaluation indicative of a boggy and tender prostate, he was 
again diagnosed with prostatitis.  A July 1998 VA then 
examination revealed findings of a slightly enlarged 
prostate, but diagnosed only a history of prostatitis, 
epididymitis, and vesiculitis.  At a February 2003 VA 
examination, the veteran complained of current groin pain, 
but after evaluation, the examiner found no current 
disability.  Given the potentially significant history of 
ongoing treatment in service, as well as some continued 
findings and complaints of symptomatology shortly thereafter, 
the Board now finds that VA should afford the veteran a new 
examination, in order to fully ascertain the nature and 
etiology of any current genitourinary condition.  38 C.F.R. 
§ 3.159(c)(4)(i) (2003).
 
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO via the AMC for the following:

1.  Using the consent form provided by 
the veteran in July 2004, the RO should 
attempt to secure his record of treatment 
for genitourinary problems from Mecosta 
Health Services, as dated from 1997 to 
the present.



2.  The RO should obtain the veteran's 
outpatient treatment record for 
genitourinary problems from the VAMC in 
Grand Rapids, Michigan, as dated from 
approximately August 1998 to the present.

3.  After the RO completes the above-
requested  development to the extent 
possible, then it should schedule the 
veteran for a new VA examination, in 
order to determine the nature and 
etiology of any currently diagnosed 
genitourinary condition, to include 
prostatitis, epididymitis, and/or 
vesiculitis.  The RO must forward the 
claims file to the examiner for review in 
conjunction with this examination.  The 
examiner should note in the opinion that 
the file was available for review.  After 
the completion of file review, clinical 
evaluation, and all necessary diagnostic 
testing, the examiner is requested to 
opine in his/her examination report as to 
whether it is at least as likely as not 
(i.e., a 50 percent likelihood or more) 
that any currently diagnosed 
genitourinary condition may be related to 
the veteran's history of treatment for 
genitourinary problems in service, to 
include an explanation as to whether the 
veteran's condition, if found, may be 
termed as chronic, or recurrent.  The 
examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in his/her 
examination report.



4.  After the RO completes all of the 
development requested above, then it 
should again review the claim on the 
basis of all additional evidence 
associated with the record.  If the RO 
cannot grant the benefits sought on 
appeal, then it should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


